 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC MORA,                                         No. 2:14-cv-0581 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    EATON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding with an action under 42 U.S.C. § 1983. In a

18   stipulation filed February 2, 2020, the parties agreed to a continuance of the February 4 settlement

19   conference. Pursuant to that stipulation, and good cause appearing, IT IS HEREBY ORDERED

20   as follows:

21          1. A settlement conference is set for April 2, 2020 at 10:00 a.m. before Magistrate Judge

22   Barnes in Courtroom 27 (DB) at the Robert T. Matsui Federal Courthouse, 501 I Street,

23   Sacramento, California 95814. Each party must have a principle with full and unlimited authority

24   to negotiate and enter into a binding settlement attend. Defendants’ principle must attend in

25   person. Those in attendance must be prepared to discuss the claims, defenses, and damages. The

26   failure of any counsel, party, or authorized person subject to this order to appear in person, or as

27   otherwise authorized by the court, may result in the imposition of sanctions.

28   ////
                                                        1
 1             2. Each party shall provide a confidential settlement statement and any documents which

 2   have not already been filed with the court and which may be relevant to resolution of this case, to

 3   chambers, no later than March 26, 2020, via e-mail to “dborders@caed.uscourts.gov.” Such

 4   statements shall not be filed with the Clerk or served on the opposing party. However, each party

 5   shall notify the other party that the statement has been submitted to the judge’s chambers.

 6             3. Previously, the parties waived any claim of disqualification from having the

 7   undersigned magistrate judge conduct the settlement conference. (See ECF Nos. 86, 92.) If any

 8   party wishes to withdraw that waiver, they shall so notify the court within ten days of the date of

 9   this order. If no party withdraws their waiver, this court will treat the prior waivers as having

10   continuing validity.

11             4. The lead attorney who will appear at the settlement conference for each party1 shall

12   participate in an informal telephonic conference with Magistrate Judge Barnes on March 27, 2020

13   at 2:30 p.m. To access the conference call, counsel are instructed to call the following toll-free

14   number from a land line: (877) 336-1828, and enter access code: 1864917 plus (#) and follow the

15   prompts.

16   Dated: February 5, 2020
17

18

19

20
21
     DLB:9
22   DB/prisoner-civil rights/mora0581.sett(2)


23

24

25

26
27

28   1
         By separate order, this court will grant plaintiff’s request for the substitution of counsel.
                                                            2
